FOR THE NONMANAGEMENT BOARD MEMBERS OF THE DREYFUS FAMILY OF FUNDS BNY MELLON FUNDS TRUST Code Of Ethics Introduction The Bank of New York Mellon Corporation ("BNY Mellon") Personal Securities Trading Policy (the "Policy") is designed to reinforce the reputation for integrity of The Dreyfus Corporation ("Dreyfus"), MBSC Securities Corporation ("MBSC") and their affiliates by avoiding even the appearance of impropriety in the conduct of their businesses. The Policy constitutes the code of ethics of Dreyfus, MBSC and of the investment companies in the Dreyfus Family of Funds and BNY Mellon Funds Trust (each, a "Fund") pursuant to Rule 17j-1 under the Investment Company Act of 1940, as amended (the "1940 Act"), applicable to their respective access persons who are officers or employees of Dreyfus, MBSC or their affiliates. This Code of Ethics (the "Code") has been prepared specifically for Board members of the Funds who are not officers or employees of Dreyfus, MBSC or any of their affiliates ("Nonmanagement Board Members"), and constitutes the Funds' code of ethics pursuant to Rule 17j-1 under the 1940 Act applicable to such individuals. Nonmanagement Board Member You are considered to be a Nonmanagement Board Member if you are a director or trustee of any Fund who is not also an officer or employee of Dreyfus, MBSC or any of their affiliates. Independent Board Member The term "Independent Board Member" means those Nonmanagement Board
